FILE COPY




                                   No. 07-13-00151-CV


Texas Farm Bureau Casualty                   §     From the 181st District Court
Insurance Company                                    of Randall County
  Appellant                                  §
                                                   May 26, 2015
v.                                           §
                                                   Opinion by Justice Campbell
Brittni Sampley                              §
 Appellee
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated May 26, 2015, it is ordered, adjudged

and decreed that the orders of the trial court are affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo